Exhibit 13 O N S O L I D R O C K | 2 0 0 8 A N N U A L R E P O R T Financial Highlights 2008 2007 FOR THE YEAR ENDED DECEMBER 31 (Dollars in thousands, except per share amounts) Net income $ 3,501 $ 4,607 Average shares outstanding 5,575 5,558 Per common share Basic net income 0.63 0.83 Diluted net income 0.63 0.82 Cash dividends declared 0.35 0.33 Book value at year end 7.68 7.37 BALANCE SHEET DATA AT DECEMBER 31 Total assets 611,816 571,905 Total gross loans 439,269 420,147 Allowance for loan losses 5,166 4,457 Total deposits 506,531 472,299 Stockholders’ equity 42,796 41,090 CONSOLIDATED RATIOS Return on average assets 0.58 % 0.86 % Return on average equity 8.34 % 11.76 % Tier 1 capital to average assets (leverage) 8.01 % 8.56 % Tier 1 capital to risk-adjusted assets 10.50 % 10.76 % Total capital to risk-adjusted assets 11.60 % 11.77 % All share data has been restated to include the effects of 5% stock dividends issued November, 2007 and November, 2008. Pictured from left to right are: Charles Vitz, North Haledon Fire Co.,No.2;Thomas Maselli, ASB North Haledon Branch Manager; Abe Van Wingerden, Vice Chairman ASB Board of Directors; Randy George, Mayor of North Haledon; William C. Hanse, Chairman of the ASB Board of Directors; Bruce Iacobelli, North Haledon Town Council Member; Linda Martin, ASB North Haledon Assistant Branch Manager; Mickey Zimmer, North Haledon Fire Co.,No.1. Second row: Robert Dyer, President of the North Haledon Town Council and Paul Van Ostenbridge, President and CEO of Atlantic Stewardship Bank. O N S O L I D R O C K | 2 0 0 8 A N N U A L R E P O R T Message to the Shareholders DEAR SHAREHOLDERS AND F RIENDS|Our Corporation remains rock solid, declaring both cash and stock dividends in 2008, in spite of the dramatic downturn in the economy.The cash dividend paid in the fourth quarter of 2008 was the Corporation’s forty-fourth consecutive cash dividend.And, the stock dividend represented the eleventh annual stock dividend paid by Stewardship Financial Corporation. The banking industry is in the midst of one the most economically challenging periods in recent history. Although there were many positive aspects of 2008, as the year progressed, the nation experienced severe economic stress, which impacted the Bank’s customers as well as the performance of Stewardship Financial Corporation. We are pleased to report that we never participated in the speculative markets, which are responsible for the current economic crisis.The Corporation in no way participated in sub-prime lending and avoided compromising our standards to meet market competition.We have stayed true to our conservative lending and investment portfolio guidelines. This approach has positioned us to actively promote and pursue traditional banking opportunities and will permit future loan and deposit growth. Net interest income for the year ended December 31, 2008 was $22.3 million and represents a 14.8% increase over the $19.4 million reported for the year ended December 31, 2007.These earnings were impacted by the need to increase the allocation for loan loss reserves as identified in the second half of 2008.The total provision for loan losses was $3.6million for the year ended December 31, 2008 compared to the $530,000 allocated for loan loss reserves for the year ended December 31, 2007. The 2008 increase is primarily attributed to a few underperforming commercial credits.The allocation of additional loan loss reserves was a prudent approach to adequately provide for possible losses within the portfolio. Total deposits for the year ended December 31, 2008 were $506.5 million for an increase of 7.2% over prior year end. Our new branches were strong contributors to this growth. Our Wyckoff Office has grown to in excess of $17.5 million in deposits, Westwood has grown deposits to $9.5 million, and North Haledon has grown to deposits of $17 million.We are encouraged by the positive reception we are receiving in these communities. The local market has become disenchanted with the mega banks in our area, which has resulted in continued growth within our branch network.As a community bank that has always enjoyed a reputation of instilling confidence and trust, and with a branch network that spans three of the strongest counties in New Jersey, we are well-positioned and well prepared to take advantage of the opportunities created by the current banking climate. Our Lending Division remained active throughout 2008 with the loan portfolio increasing 4.6% or $19.2 million to a total of $439.3 million as of December 31, 2008.We continue to sustain a solid pipeline of new loan requests and have maintained our prudent underwriting standards.This will enable us to continue solid loan growth and enable us to support the local communities within our branch markets.We are pleased to report an increase in residential mortgage lending as rates remain near historic lows. As a result, many homeowners within our marketplace are benefitting from the low rates by reducing their monthly mortgage payments. Atlantic Stewardship Bank Associates Volunteer at the Paterson Habitat for Humanity 2008 Corporate Challenge. O N S O L I D R O C K | 2 0 0 8 A N N U A L R E P O R T Pictured from left to right: Arie Leegwater, ASB Board of Directors; Reverend Trevor Rubingh, Executive Director, New City Kids Church; Abe Van Wingerden, ASB Board of Directors. The Corporation was recognized by the U.S. Treasury Department this past year for our continued financial strength and solid capital position.As a result, we were offered the opportunity to receive an infusion of capital under the U.S. Treasury’s Capital Purchase Program.These government funds were only offered to healthy institutions to assist banks in making loans within their communities.Although we did not accept the full amount of capital we qualified for, the Corporation agreed to receive $10 million in the first quarter of 2009 which solidified our already “well capitalized” position.Our participation in the Capital Purchase Program differs vastly from the troubled financial institutions receiving assistance under some of the other TARP programs. Our strong Corporation has been made even stronger as a result of this participation. The increase in our capital levels provides us the ability to continue to grow assets and increases our ability to make new loans. During 2008, the Bank continued to enhance its product line to meet the ever-changing needs of our customers. By implementing E-Statements we have provided customers with even greater access to their account information. Going “green” also helps the environment, is more secure than paper and reduces our expenses. We are pleased to introduce our newest product, Power Rate Checking, which rewards customers with a high rate of interest.This free checking account has three simple qualifications that reward our customers for assisting the Bank in the reduction of account related expenses. Information about Power Rate Checking can be found at www.asbnow.com or by calling one of our offices. We also recently introduced a business cash management product.This highly anticipated online service provides ACH origination and wire transfer authorizations as well as other helpful features accessible directly from the business’ PC. The introduction of Atlantic Stewardship Insurance Company, LLC allows the Bank to offer employee benefits plans to small and mid size business customers through a partnership with the Preferred Benefits Group.This partnership will deepen our relationships with our commercial customers by providing additional value-added services. Preferred Benefits Group will meet with our business customers to review their existing plans in order to explore alternatives and to provide benefit plans that yield cost savings. In 2008 Atlantic Stewardship Bank’s Tithing Program continued to be a resource to many organizations in desperate need during this economic downturn.The Bank gave $627,000 to 352 deserving organizations. Since the program’s inception in 1987, $6.3 million in donations have been shared with local food pantries as well as Christian missions, schools, and health care facilities.The Bank recognizes the importance of local civic and non-profit organizations by supporting them with donations as well. In closing we would like to thank our loyal customer base for your continued support and confidence in Stewardship Financial Corporation and Atlantic Stewardship Bank.Your funds on deposit enable our Tithing Program to continue to aid those in need.We wish to thank our Bank Associates at every level of the organization for their continued hard work and dedication.We are grateful to our shareholders for their unwavering support of the Bank and its mission. The year ahead may present additional challenges for the banking industry, however, our Corporation is well-positioned to meet these challenges with the grace and guidance of our Lord, Jesus Christ, to whom we are thankful. /s/ William C. Hanse, Esq. William C. Hanse, Esq. Chairman of the Board of Directors /s/ Paul Van Ostenbridge Paul Van Ostenbridge President and Chief Executive Officer O N S O L I D R O C K | 2 0 0 8 A N N U A L R E P O R T Board of Directors STEWARDSHIP FINANCIAL CORPORATION AND ATLANTIC STEWARDSHIP BANK William C. Hanse, Esq., Chairman John L. Steen AbeVanWingerden,Vice Chairman Partner,Hanse & Hanse President,Steen Sales, Inc. President,AbeVanWingerden Co.,Inc. President,DutchValleyThrowing Co.,Inc. T/AVanWingerden Farms Harold Dyer Retired Robert J.Turner, Secretary MichaelA.Westra, CPA Retired General Manager,WayneTile Company Margo Lane Sales and Marketing Manager William J.Vander Eems Howard R.Yeaton, CPA Collagen Matrix,Inc. President,WilliamVander Eems, Inc. Managing Principal, Financial Consulting Strategies, LLC Arie Leegwater PaulVan Ostenbridge Retired President and Chief Executive Officer Stewardship Financial Corporation and Atlantic Stewardship Bank New
